                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                3:01-cr-151-MOC-DCK-1


 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 Vs.                                            )                       ORDER
                                                )
                                                )
 CHRISTOPHER QUINN MOSES,                       )
                                                )
                  Defendant.                    )


       THIS MATTER is before the Court on Defendant’s Motion for Compassionate

Release/Reduction of Sentence, in which Defendant seeks an order reducing the term of

imprisonment to time served with the additional supervised release condition of one-year home

confinement. (Doc. No. 213). Defendant is represented by Jared Martin of the Federal Defenders

of Western North Carolina, Inc. The Government has responded in opposition to the motion, and

Defendant has submitted a Reply.

       Also pending is the Government’s Motion to Stay, (Doc. No. 222), which the Government

filed to allow Defendant time to exhaust his administrative remedies with the Bureau of Prisons, or

to allow thirty days to elapse to satisfy the exhaustion period. The thirty-day period has now

elapsed.

       I.     BACKGROUND

       A. Defendant’s Criminal History and Pending Motion

       Shortly after beginning his term of supervised release for robbing four banks in Charlotte,

North Carolina, Defendant participated in four, armed bank robberies again in Charlotte. (PSR at

¶¶ 9-13, 71, 74). Between June 26, 2001, and October 11, 2001, he robbed the banks with several


                                                    1

       Case 3:01-cr-00151-MOC-DCK Document 230 Filed 10/26/20 Page 1 of 9
different accomplices. Based on this conduct, Defendant was indicted for bank robbery and aiding

and abetting in violation of 18 U.S.C. §§ 2, 2113(a) (Counts 1, 4, 7, 10); armed bank robbery and

aiding and abetting in violation of 18 U.S.C. §§ 2, 2113(d) (Counts 2, 5, 8, 11); and carrying and

brandishing of a firearm during a crime of violence and aiding and abetting in violation of 18

U.S.C. §§ 2, 924(c) (Counts 3, 6, 9, 12). See (PSR at ¶¶ 1-4).

       Defendant subsequently pled guilty to four counts of armed bank robbery and one count of

brandishing a firearm during a crime of violation. (Doc. No. 90 at ¶ 1 (Plea Agrmt.). In exchange

for Defendant’s plea, the Government agreed to dismiss the remaining counts against him, which

included counts that would have carried a mandatory consecutive 75-year sentence, and not to

prosecute his sister, Kimberly Moses. (Id. at ¶¶ 1–2).

       In April 2003, this Court sentenced Defendant to a total of 300 months imprisonment. He

has served approximately 18 years and ten months of his 25-year sentence, and he is currently 46

years old. BOP has determined his home detention eligibility date to be May 3, 2023, with a

projected release date of November 3, 2023. See (Def. Ex. 1). Defendant is currently incarcerated

at USP Allenwood in Allenwood, Pennsylvania.

       Defendant filed the pending motion through counsel on August 13, 2020. In support, he

contends that “extraordinary and compelling” reasons exist that support his release because his

preexisting medical conditions—including sarcoidosis, immunosuppression, asthma, and high

blood pressure—placed him at a great risk of serious illness and death if he is infected with

COVID-19.1

       B. Defendant’s Medical History




1
  Defendant also appears to challenge his career offender designation at sentencing. A challenge
to Defendant’s career offender designation is more properly brought through a motion to vacate,
correct, or set aside sentence under 28 U.S.C. § 2255.
                                                  2

      Case 3:01-cr-00151-MOC-DCK Document 230 Filed 10/26/20 Page 2 of 9
       Defendant was diagnosed with sarcoidosis in 2003. See (Def. Ex. 2, Medical Evaluation by

Dr. Kelly O’Brien; see also Def. Ex. 3, BOP Medical Records). Sarcoidosis is a serious condition

of unknown cause in which abnormal nodules of inflammatory cells, known as granulomas, form

in various organs, which can affect organ function. Untreated pulmonary sarcoidosis can lead to

permanent scarring in lungs (pulmonary fibrosis), making it difficult to breathe and sometimes

causing pulmonary hypertension. Defendant’s chest x-ray from 2019 shows worsening lung

disease, consistent with a chronic interstitial fibrotic pattern. (Def. Ex. 2). To control his

sarcoidosis, Defendant is currently prescribed three different medications that suppress his immune

system. Defendant argues that he has four of the high-risk pre-existing conditions determined by

the CDC for poor outcome for COVID-19, including death: asthma, high blood pressure, three

immunosuppressive medications, and long-term facility detention. Id.

       II.     DISCUSSION

       The relevant part of the compassionate release statute permits this Court “after considering

the factors set forth in section 3553(a) to the extent that they are applicable” to reduce Defendant’s

sentence only if finds that (1) “extraordinary and compelling reasons warrant such a reduction”;

“and” (2) “that such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.”2 18 U.S.C. § 3582(c)(1)(A). The applicable “policy statement” appears



2 Defendant argues that the changes to 18 U.S.C. § 3582(C)(1)(A)(i) made by the First Step Act
have vested this Court with authority to identify “extraordinary and compelling” circumstances that
may warrant a sentence reduction, even if those circumstances deviate from policy statements
issued by the Sentencing Commission. In other words, Defendant argues that the Court may
determine what constitutes “extraordinary and compelling” reasons, independent of what the policy
statement defines as “extraordinary and compelling” reasons. The Court does not agree. The First
Step Act left unchanged a critical statutory command: any reduction must be “consistent with
applicable policy statements issued by the Sentencing Commission.” As the Fourth Circuit
recently recognized, “[w]hen deciding whether to reduce a defendant’s sentence under §
3582(c)(1)(A), a district court may grant a reduction only if it is ‘consistent with applicable policy
statements issued by the Sentencing Commission.’” United States v. Taylor, 820 F. App’x 229, at
*1 (4th Cir. 2020) (citing § 3582(c)(1)(A)). In any event, even if Defendant were correct, this
                                                   3

       Case 3:01-cr-00151-MOC-DCK Document 230 Filed 10/26/20 Page 3 of 9
in section 1B1.13 of the Sentencing Guidelines Manual. That section and its commentary describe

the “circumstances” under which “extraordinary and compelling reasons exist.” U.S.S.G. § 1B1.13

& cmt. (n.1). First, the defendant must not be “a danger to the safety of any other person or to the

community.” Id. Second, one of four specific circumstances must exist involving, for example,

the medical condition of the defendant, his age, his family circumstances, or reasons “determined

by the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. (n.1). One of these

circumstances requires that the defendant suffer from “a serious physical or medical condition . . .

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13, cmt. (n.1(A)(ii)(I)).

       To the extent Defendant’s arguments are based on a generalized risk of contracting

COVID-19, this is not an extraordinary and compelling reason warranting early release. As the

Third Circuit reasoned in United States v. Raia, “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” 954 F.3d 594, 597 (3d Cir. 2020). If it did, every inmate would have a

justification for compassionate release. That is, “speculation as to whether COVID-19 will spread

through Defendant’s detention facility…, whether Defendant will contract COVID-19, and whether

he will develop serious complications, does not justify the extreme remedy of compassionate

release.” United States v. Shah, Case No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr.

22, 2020) (denying compassionate release where defendant claimed diabetes and hypertension, but

facility had no cases).

       Defendant is 46 years old and the extensive medical records he provides show that he is



Court would still find that Defendant has not identified extraordinary and compelling reasons
warranting a sentence reduction.
                                                  4

       Case 3:01-cr-00151-MOC-DCK Document 230 Filed 10/26/20 Page 4 of 9
receiving careful treatment of his conditions while in BOP and that his conditions appear to be well

controlled. Although Defendant’s medical conditions require monitoring and treatment, he has not

shown that they qualify as “extraordinary and compelling reasons” to reduce his sentence or that he

has a serious medical condition that substantially diminishes his ability to provide self-care within

a correctional facility. This is particularly true where none of his conditions have been identified

by the CDC as conditions known to increase the risk of severe illness from COVID-19. Rather, the

CDC lists moderate to severe asthma, hypertension, and an immunocompromised state from the

use of corticosteroids as medical conditions that “might” increase the risk for severe illness from

Covid-19. Available at: www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html. Defendant’s asthma appears to be mild, not moderate to severe, so it

does not meet even the CDC standards for a condition that “might” increase his risk from Covid-

19. See (Doc. No. 213-3 at 184–85). Defendant’s March 2019 transfer documents indicated that

his sarcoidosis was “[c]ontrolled with low dose steroids” and that his hypertension was

“[c]ontrolled.” (Id. at 81). In fact, Defendant denied a history of hypertension on March 11, 2019.

(Id. at 75, 173).

        Defendant relies largely on his sarcoidosis diagnosis to support his motion. Defendant has

submitted an unsworn statement from a medical doctor, Dr. Kelly O’Brien, in which Dr. O’Brien

opines that because sarcoidosis “is uncommon, it was not on the official CDC list” of high-risk

preexisting conditions determined by the CDC for poor outcome, but that it “would definitely be

identified as high risk.” (Doc. No. 213-2, at 3). Defendant notes that a 2019 chest x-ray showed

some fibrosis related to the sarcoidosis. Defendant had a rheumatology examination at the end of

2019, and it was recommended that he begin a weekly low dose treatment of methotrexate. (Doc.

No. 213-4 at 39, 47). In July 2020, Defendant’s pulmonary function test showed “isolated reduced

DLCO with decline diffusion capacity compared to prior PFTs,” and his dosage of prednisone was

                                                  5

       Case 3:01-cr-00151-MOC-DCK Document 230 Filed 10/26/20 Page 5 of 9
increased. (Doc. No. 213-4 at 1).

         In response to Defendant’s medical evidence regarding sarcoidosis, the Government has

cited to a preliminary study of the impact of Covid-19 on persons with sarcoidosis, finding that

sarcoidosis presents only a slightly increased risk of contracting Covid-19 and that the outcomes

associated with Covid-19 were generally good for persons with that condition. See David

Melamed, Sarcoidosis Does not Increase Risk of Worse COVID-19 Outcomes, Early Survey Data

Show, www.sarcoidosisnews.com/2020/05/18/sarcoidosis-does-not-increase-risk-worse-covid-19-

outcomes-early-survey-data/.3 A diagnosis of sarcoidosis does not necessarily establish an

“extraordinary and compelling” circumstance warranting compassionate release. See United States

v. Brown, No. 3:16CR209-MOC, 2020 WL 2926472, at **1–2 (W.D.N.C. June 3, 2020) (denying

compassionate release to inmate with hypertension, diabetes, and pulmonary sarcoidosis); United

States v. Buchanan, No. 3:18cr199, 2020 WL 5026849, at *2 (E.D. Tenn. Aug. 24, 2020) (denying

compassionate release to inmate diagnosed with sarcoidosis and hypertension); United States v.

Mayfield, Crim. No. 07-801, 2020 WL 3604090, at **2–3 (D.N.J. July 2, 2020) (denying motion

for compassionate release based on sarcoidosis even with approaching release date); United States

v. Barnes, No. 5:17cr313, 2020 WL 4760137, at *2 (E.D.N.C. Aug. 17, 2020) (assuming, without

deciding, that inmate’s sarcoidosis coupled with the pandemic was an extraordinary circumstance,

denying compassionate relief based on the Section 3553(a) factors); cf. United States v. Williams,

No. 5:19cr342, 2020 WL 2404680, at *1 (E.D.N.C. May 12, 2020) (denying pre-trial release to

detainee with asthma, COPD, congestive heart failure, and hypertension). Although some courts

have granted relief to inmates with sarcoidosis, the individual circumstances were different from



3
    See also Sarc Fighter: Living with Sarcoidosis and other rare diseases, Episode 9 “COVID-19 &
Sarcoidosis: What are the real risks?”, John Carver & Dr. Bob Baughman
(www.stopsarcoidosis.org/covid19/podcast (May 5, 2020, esp. at 33:13 to 33:47)).

                                                 6

        Case 3:01-cr-00151-MOC-DCK Document 230 Filed 10/26/20 Page 6 of 9
Defendant’s. Unlike the inmate in United States v. Van Cleave, No. CR03-247, 2020 WL

2800769, at *7 (W.D. Wa. May 29, 2020), who was in the “unique position of having less than five

months of imprisonment remaining, on a nearly twenty-year sentence,” Defendant seeks a sentence

reduction of over three years. And, unlike the inmate in United States v. Croft, No. 95-496-1, 2020

WL 3871313, at **2, 4 (E.D. Pa. July 9, 2020), Defendant has not shown that he has tumors on his

lungs, is over 60 years old, or has been a “model inmate.” Finally, the Court notes that, as of

October 5, 2020—the date the Government filed its response—USP Allenwood had four inmates

who had tested positive for Covid-19 and one staff member who had tested positive and who has

recovered. Defendant has not shown that he is more at risk of contracting COVID-19 while

incarcerated at USP Allenwood than he would be in the general population if released. In sum, the

Court finds Defendant has failed to establish an “extraordinary and compelling reason” for a

sentence reduction under Section 3582(c) based on his conditions.

       The Court finds that even if Defendant could show that his medical conditions constitute

extraordinary and compelling reasons, he is still not entitled to sentence reduction in light of the

factors set forth in 18 U.S.C. § 3353(a). Defendant’s offenses were violent—he was part of four,

armed bank robberies. Moreover, Defendant began robbing banks again only three months after he

finished serving his sentence for four prior bank robberies and while he was on supervised release

for those offenses.4 (PSR at ¶ 71). Before that, he attempted to run down a police officer who was

trying to arrest him on drug charges. (Id. at ¶ 70).

       Defendant’s behavior in prison also shows that he still presents a risk to the public, as he




4
   Defendant’s suggestion that the use of prior convictions to increase his sentence should be
mitigated by his age at the time of his offenses does not support a sentence reduction, particularly
where he served a significant sentence for his four prior robbery offenses, but that sentence did not
deter him from committing four more robberies, this time armed, just months after being released
from prison.
                                                   7

       Case 3:01-cr-00151-MOC-DCK Document 230 Filed 10/26/20 Page 7 of 9
has committed numerous disciplinary infractions in prison. (Gov. Ex. 3). On August 20, 2020, he

refused a work or program assignment and refused to obey an order. (Id.). Nine days earlier, he

also refused a work or program assignment. (Id.). In August 2018, Defendant assaulted two other

inmates. (Id.). In September 2017, Defendant admitted fighting with another inmate following a

disagreement over a television show. (Id.). Before that he had disciplinary actions for possessing a

dangerous weapon, fighting with another person (three times), misusing medication, lying or

falsifying a statement, possessing intoxicants (twice), using phone or mail without authorization,

refusing a drug or alcohol test, and refusing to obey an order. (Id.). According to BOP, Defendant

has a high security classification and a high PATTERN/recidivism risk score.

       Additionally, Defendant’s release plan presents some concerns, as the sister that the

Government agreed not to prosecute as part of Defendant’s plea agreement resides at the house

where he is planning to stay. See (Plea Agrmt. at ¶¶ 1–2; Doc. No. 213-8 at ¶ 4). It is unclear what

type of risk his contact with her might present. (Doc. No. 213-8). Nor does Defendant present

concrete plans for how he would obtain medical treatment and prescriptions for the conditions that

he has if he is released, as opposed to the treatment that he is receiving in BOP at government

expense. Moreover, Defendant’s suggestion that he should be released directly to his family for a

two-week quarantine at home with his parents who are over 70 years old and his sister, who may or

may not work outside the home, ignores the risk that he could present to his family. In sum, given

all of the foregoing circumstances, Defendant has failed to demonstrate that he is not a danger to

the safety of the community or otherwise merits release under the Section 3553(a) factors.

       Having thus considered defendant’s motion and reviewed the pleadings, the Court enters

the following Order.

                                           ORDER



                                                 8

      Case 3:01-cr-00151-MOC-DCK Document 230 Filed 10/26/20 Page 8 of 9
                      IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate

             Release/Reduction of Sentence, (Doc. No. 213), is DENIED. The Government’s Motion to Stay,

             (Doc. No. 222), is DENIED as moot.


Signed: October 26, 2020




                                                          9

                     Case 3:01-cr-00151-MOC-DCK Document 230 Filed 10/26/20 Page 9 of 9
